per curiam:
A través de este recurso debemos determinar si los demandantes peticionarios —Margarita Sánchez de León, Fulana de Tal, José Joaquín Mulinelli Rodríguez, Sutano Más Cual, Edgard Danielsen Morales, William Mo-rán Berberena y la American Civil Liberties Union (en ade-lante la A.C.L.U.)— ostentan legitimación activa para soli-citar que un tribunal se exprese en cuanto a la constitucionalidad del Art. 103 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4065. Por los fundamentos vertidos en esta opinión, entendemos que los peticionarios carecen de ella.
HH
Este recurso se originó en una demanda presentada el 23 de junio de 1998 ante el Tribunal de Primera Instancia, Sala Superior de San Juan. En ésta, los peticionarios soli-citaron que a tenor con la Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. III, se declarase inconstitucional el Art. 103 *365del Código Penal, supra, con respecto a la modalidad de sostener relaciones sexuales con personas del mismo sexo y el crimen contra natura, o se prohibiese su aplicación contra ellos. Alegaron que el referido artículo criminaliza cier-tos actos íntimos, consensúales y no comerciales entre adultos, lo cual acarrea una violación al derecho de intimi-dad y a la igual protección de las leyes. Además, afirmaron que la modalidad “crimen contra natura” es constitucional-mente vaga.
El 25 de agosto de 1998, el Estado Libre Asociado de Puerto Rico (en adelante el E.L.A.) solicitó la desestima-ción de la demanda, bajo la premisa de que no existía una controversia justiciable entre las partes, debido a que los demandantes no habían sido procesados según el estatuto en cuestión ni estaban en peligro de serlo. Adujo que los demandantes carecían de legitimación activa para enta-blar la demanda y que pretendían que el tribunal emitiese una opinión consultiva.
Los peticionarios se opusieron a la moción de desestimación. Alegaron que sí existía una controversia real entre las partes, ya que el referido artículo les había causado daños. En síntesis, aseveraron que la peticionaria, Margarita Sánchez, de orientación sexual lesbiana, intentó testificar acerca de una ley que estaba siendo estudiada ante una comisión de la Cámara de Representantes, pero que se vio cohibida de hacerlo cuando un legislador le pre-guntó si ella practicaba actos de lesbianismo o participa en relaciones íntimas del tipo prohibido por el Art. 103 del Código Penal, supra, y le advirtió de la posibilidad de ser procesada penalmente por dichos actos.
Los peticionarios citaron, además, declaraciones hechas por el Subsecretario de Justicia, Ledo. Angel Rotger Sabat, ante la Asamblea Legislativa, en las que éste expresaba que el Departamento de Justicia tenía la intención de ha-cer cumplir el Art. 103 del Código Penal, supra, y procesar sus violadores.
*366Por otra parte, los peticionarios reconocen que han in-currido en conducta que podría resultar violatoria de dicho estatuto, al haber compartido intimidad sexual con sus pa-rejas permanentes, y que tienen la intención de continuar con esa conducta en el futuro. La peticionaria, A.C.L.U., admitió que algunos de sus miembros han incurrido en conducta que podría resultar violatoria del Art. 103 del Có-digo Penal, supra, y que continuarán incurriendo en tal conducta. También sostuvieron que la mera existencia del estatuto cuestionado les causaba daños, porque temen ser arrestados y procesados penalmente.
El E.L.A., en su réplica a la oposición de desestimación, reiteró su argumento de que no existe una controversia real o genuina, ya que los demandantes no han sufrido ningún daño atribuible a la existencia del Art. 103 del Código Penal, supra. Además, mencionó el caso Bowers v. Hardwick, 478 U.S. 186 (1986), en el cual el Tribunal Supremo federal sostuvo la constitucionalidad de un estatuto del estado de Georgia, similar al citado Art. 103, bajo el fundamento de que no existe un derecho fundamental a mantener relaciones sexuales sodomíticas en la privacidad del hogar.
El 26 de febrero de 1999, el Tribunal de Primera Instan-cia declaró sin lugar la moción de desestimación presen-tada por el E.L.A.; determinó que los peticionarios tenían legitimación activa en virtud de Babbitt v. Farm Workers, 442 U.S. 289 (1979), y Steffel v. Thompson, 415 U.S. 452 (1974), y que existía una controversia real entre las partes.
De dicha resolución, el E.L.A. recurrió al Tribunal de Circuito de Apelaciones. Ese foro resolvió, el 28 de abril de 2000, que los peticionarios carecían de legitimación en causa para incoar la demanda de autos.
Inconformes con tal determinación, los peticionarios acuden ante nos para señalar, en síntesis, que erró el tribunal apelativo al resolver que ellos no tienen legitimación activa para cuestionar la constitucionalidad del Art. 103 *367del Código Penal, supra, ya que Bowers v. Hardwick, supra, impide su reclamo y porque no han sido arrestados por violar esa disposición penal. También indican que incidió dicho foro al ignorar sus reclamos al amparo de sus dere-chos a la igual protección de las leyes.
El 19 de enero de 2001 acogimos el recurso en reconsideración.
El 8 de junio de 2001, el Procurador General de Puerto Rico compareció ante nos, reconociéndole legitimación ac-tiva a los peticionarios.
h — f
El delito de sodomía se insertó en Puerto Rico a través del Código Penal de 1902, procede del Código de California(1) y, en su original redacción, decía como sigue:
Toda persona culpable del infame crimen contra natura, co-metido con un ser humano ó con alguna bestia, incurrirá en pena de reclusión en presidio por un término mínimo de cinco años. Estatutos Revisados y Códigos de Puerto Rico de 1902.
De la misma manera se mantuvo en el Código Penal de 1937, hasta la redacción del Código Penal del Estado Libre Asociado de Puerto Rico de 1974, Ley Núm. 115 de 22 de julio de 1974 (33 L.P.R.A. see. 3001 et seq.),(2) que pasó a conceptualizarse, en lo pertinente, de la manera siguiente:
Art. 103: Toda persona que sostuviere relaciones sexuales con una persona de su mismo sexo o cometiere el crimen contra natura con un ser humano será sancionada con pena de *368reclusión por un término mínimo de un (1) año y máximo de diez (10) años. 33 L.P.R.A. sec. 4065.(3)
Este artículo ha sido objeto de tres enmiendas, la pri-mera de las cuales insertó las modalidades del delito. Las otras dos se produjeron como consecuencia de cambios ge-nerales dentro del articulado del Código Penal, por lo cual no pretendían agravar específicamente la situación de quienes cometen el delito en su modalidad consensual en-tre adultos y en la intimidad de su hogar. Así, la Ley Núm. 55 de 30 de mayo de 1979 dispuso una pena más severa cuando la víctima es menor de catorce años (inciso (a) del Art. 103, supra) o cuando no hay voluntariedad entre las personas que cometen el delito, ya sea por razón de que la víctima padece de algún impedimento físico o psíquico, o por haber mediado el uso de fuerza, violencia o intimida-ción por parte del autor del delito (inciso (b) y (c) del Art. 103, supra). La Ley Núm. 101 de 4 de junio de 1980 en-mendó casi completamente el Código Penal a los fines de establecer un sistema de sentencias determinadas en todos los delitos, a raíz de la cual se impuso un. término fijo de reclusión por seis años. Por último, la Ley Núm. 57 de 3 de junio de 1983 aumentó las penas a ciertÓS delitos graves comúnmente cometidos; aparentemente de forma inadver-tida, aumentó también la pena del delito de sodomía a pena fija de diez años.(4)
*369Es importante destacar que en un siglo de existencia de esta disposición penal en nuestra jurisdicción, no existe documentación alguna que evidencie que haya sido arres-tada, procesada o acusada persona alguna por dicho delito cuando la conducta penada cuenta con el consentimiento de las personas que lo practican, se realza entre adultos y en privado. Véanse: J. Dávila-Caballero, Entre el silencio y lo criminal: la orientación sexual, el clóset y el derecho puertorriqueño, 68 Rev. Jur. U.P.R. 665, 669 (1999); C. Hawley, Justice Oficial: Sodomy Law Will be Enforced, Puerto Rico, The San Juan Star, 5 de diciembre de 1997, pág. 10.
I — I h — I H — I
Reiteradamente hemos resuelto que los tribunales debemos ser celosos guardianes de nuestra jurisdicción,(5) estando obligados, incluso, a considerar dicho asunto motu proprio. Juliá et al. v. Epifanio Vidal, S.E., 153 D.P.R. 357 (2001); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Martínez v. Junta de Planificación, 109 D.P.R. 839 (1980); Soc. de Gananciales v. A.F.F., 108 D.P.R. 644 (1979).
*370La jurisdicción, fuente principal de la autoridad de los tribunales para interpretar y hacer cumplir las leyes en nuestro sistema de gobierno, se halla gobernada por la aplicación de las diversas doctrinas que dan vida al princi-pio de justiciabilidad: legitimación activa, academicidad y cuestión política. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995).
Debido a ello, previo a entrar en los méritos de un caso, debemos determinar si la controversia es justiciable. Nuestra autoridad para analizar aspectos relacionados con la justiciabilidad de los pleitos, si ficticios, académicos o colusorios, deriva “del elemental principio de que los tribunales existen únicamente para resolver controversias germinas surgidas entre partes opuestas que tienen un interés real de obtener un remedio que haya de afectar sus relaciones jurídicas”. (Escolio omitido.) E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958). Véase Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).
Esta limitación al Poder Judicial, que emerge de la Constitución o de la jurisprudencia,(6) nace de una doble realidad: el que los tribunales sólo pueden decidir contro-versias dentro de un contexto adversativo, capaz de resol-verse por medio de un proceso judicial, y de la división tripartita de Gobierno republicano, que asegura que la Rama Judicial no intervendrá en áreas sometidas al crite-rio de otros poderes de gobierno. Noriega v. Hernández Colón, 135 D.P.R. 406 (1995); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980).
La jurisprudencia nos señala que un asunto no es justicia-ble, cuando: se trata de resolver una cuestión política; cuando una de las partes no tiene capacidad jurídica para promover el pleito; cuando después de comenzado el pleito, hechos poste-riores lo convierten en académico; cuando las partes buscan *371obtener una “opinión consultiva”, cuando se promueve un pleito que no está maduro. (Escolios omitidos.) Noriega v. Hernández Colón, supra, págs. 421-422.
Apartarnos de esta norma, firmemente desarrollada y férreamente arraigada en nuestra jurisprudencia, es caer irremediablemente en pronunciamientos abstractos, espe-culativos y consultivos.
> HH
Por medio de la doctrina la legitimación activa se persigue demostrarle al tribunal que la parte demandante tiene un interés en el pleito “de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversia”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982).
En numerosos pronunciamientos hemos establecido que esta doctrina le exige al promovente de la acción demostrar que: (1) ha sufrido un daño claro y palpable; (2) el referido daño es real, inmediato y preciso, no abstracto o hipotético; (3) existe una conexión entre el daño sufrido y la causa de acción ejercitada, y (4) la causa de acción surge al palio de la Constitución o de una ley. Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000); García Oyola v. J.C.A., 142 D.P.R. 532 (1997); P.P.D. v. Gobernador I, supra (1995); Asoc. Maestros de P.R. v. Torres, 136 D.P.R. 742 (1994); Noriega v. Hernández Colón, supra; Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).(7)
*372Por otra parte, cuando quien pretende demandar a nombre propio es una asociación, ésta también debe satisfacer los requisitos previamente mencionados. Col. Peritos Elec. v. A.E.E., supra. Pero si la asociación intenta demandar a nombre de sus miembros, contará con legitimación activa siempre que: (1) sus miembros tendrían legitimación activa para demandar; (2) los intereses que se pretenden proteger están relacionados con los objetivos de la organización, y (3) la reclamación y el remedio solicitados no requieren la participación individual de los miembros en el pleito. Col. Peritos Elec. v. A.E.E., supra; P.P.D. v. Gobernador I, supra; Asoc. Maestros de P.R. v. Torres, supra; Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).
Siendo ésta la primera ocasión en la cual debemos ex-presarnos sobre la legitimación activa de unos ciudadanos que cuestionan la constitucionalidad de un estatuto penal, bajo el cual nunca han sido arrestados, procesados ni de-nunciados por las autoridades del orden público, usaremos de guía las normas seguidas en circunstancias similares en la jurisdicción federal.
El Tribunal Supremo federal ha sido constante y claro al exigir que todo aquel que desee impugnar la constitucionalidad de una disposición penal, debe por lo menos demostrar que se encuentra bajo amenaza de acusación bajo el estatuto. Babbit v. Farm Workers, supra; Wolley v. Maynard, 430 U.S. 705 (1977); Ellis v. Dyson, 421 U.S. 426 (1975); Steffel v. Thompson, supra. La amenaza debe ser creíble. Babbit v. Farm Workers, supra. Enfáticamente, dicho foro ha expresado que “persons having no fears of state prosecution except those that are imaginary or speculative, are not to be accepted as appropriate plaintiff”. Younger v. Harris, 401 U.S. 37, 42 (1971).
*373To bring a cause of action in a federal court requires that plaintiffs establish at an irreducible minimum an injury in fact; that is there must be some ‘threatened or actual injury resulting from the putatively illegal action . Warth v. Seldin, 422 U.S. 490, 499 (1975). Virginia v. American Booksellers Assn., 484 U.S. 383, 392 (1988).
Los peticionarios sostienen que Babbitt v. Farm Workers, supra, les abre las puertas para dilucidar la constitu-cionalidad del Art. 103 del Código Penal, supra. Allí, el Tribunal Supremo federal le reconoció legitimación activa a una unión de trabajadores agrícolas que cuestionaban la constitucionalidad de una disposición penal que criminali-zaba la publicidad engañosa hacia los consumidores, aún antes de que se tratara de poner en vigor contra ellos. El Tribunal Supremo resumió los principios vigentes como si-gue:
A plaintiff who challenges a statute must demonstrate a realistic danger of sustaining a direct injury as a result of the statute’s operation or enforcement. O’Shea v. Littleton, 424 U.S. 488, 494 (1974). But “[o]ne does not have to await the consummation of threátened injury to obtain preventive relief. If the injury is certainly impending that is enough.” Pennsylvania v. West Virginia, 262 U.S. 553, 593 (1923); see Regional Rail Reorganization Act Cases, 419 U.S. 102, 143 (1974); Pierce v. Society of Sisters, 268 U.S. 510, 526 (1925).
When contesting the constitutionality of a criminal statute, “it is not necessary that [the plaintiff] first expose himself to actual arrest of prosecution to be entitled to challenge [the] statute that he claims deters the exercise of his constitutional rights.” Steffel v. Thompson, 415 U.S. 452, 459 (1974); see Epperson v. Arkansas, 393 U.S. 97 (1968), Evers v. Dwyer, supra, at 204. When plaintiff has alleged an intention to engage in a course of conduct arguably affected with a constitutional interest, but proscribed by a statute, and there exists a credible threat of prosecution thereunder, he “should not be required to await and undergo a criminal prosecution as the sole means of seeking relief.” Doe v. Bolton, 410 U.S. 179, 188 (1973). But “persons having no fears of state prosecution except those that are imaginary or speculative, are not to be accepted as appropriate plaintiffs.” Younger v. Harris, 401 U.S. 37, 42 (1971); Golden v. Zwickler, 394 U.S. 103 (1969). When plaintiffs “do not claim that they have ever been threatened with prosecution, *374that a prosecution is likely, or even that a prosecution is remotely possible,” they do not allege a dispute susceptible to resolution by a federal court. Younger v. Harris, supra, at 42. (Énfasis suplido.) Babbitt v. Farm Workers, supra, págs. 298-299.
Sin embargo, es preciso puntualizar que en Babbitt v. Farm Workers, supra, sí existía un riesgo creíble de prose-cución bajo el estatuto cuestionado: (1) siete casos se ha-bían presentado contra el sindicato bajo otras disposiciones del mismo estatuto que contenía la disposición penal, D.A. Dripps, “Bowers v. Hardwick” and the Law of Standing: Noncases Make Bad Law, 44 Emory L.J. 1417, 1430 (1995); (2) el Estado no había descartado “any intention of invoking the criminal penalty provision against unions that commit unfair labor practices”, Babbitt v. Farm Workers, supra, pág. 302; (3) por haber sido adoptado en fecha re-ciente, no existía un historial indicativo de que no era probable que el estatuto fuera puesto en vigor, Dripps, supra, pág. 1430, y (4) estaban en juego derechos bajo la Primera Enmienda de la Constitución federal, la libertad de expre-sión, que por su misma naturaleza (la exteriorización del acto frente a terceros) transciende la intimidad del hogar.
A la luz de Babbitt v. Farm Workers, supra, nos pregun-tamos: ¿se encuentran los peticionarios en este caso en idéntica o similar situación; es decir, se enfrentan ellos a una amenaza real de ser en algún momento arrestados, procesados o acusados a tenor del estatuto que pretenden cuestionar?
Las siguientes palabras del Juez Brennan explican el significado de threat of criminal prosecution:
Because the decision to instigate a criminal prosecution is usually discretionary with the prosecuting authorities, even a person with a settled intention to disobey the law can never be sure that the sanctions of the law will be invoked against him. Further, whether or not the injury will occur is to some extent within the control or the complaining party himself, since he can decide to abandon his intention to disobey the law. For these reasons, the maturity of such disputes for resolution be*375fore prosecution begins is decided on a case-by-case basis, by considering the likelihood that the complainant will disobey the law, the certainty that such disobedience will take a particular form, any present injury occasioned by the threat of prosecution, and the likelihood that a prosecution will actually ensue. Regional Rail Reorganitation Act Cases, 419 U.S. 102, 143 esc. 29 (1974).
Es oportuno mencionar que en los casos en los que está en juego el derecho a la intimidad, el Tribunal Supremo federal ha requerido también la existencia de un daño real injury-in-fact para conceder legitimación activa. En Poe v. Ullman, 367 U.S. 497 (1961),(8) se cuestionó si la larga historia de no prosecución de un estatuto es de por sí suficiente base para negar la revisión de una prohibición criminal que claramente aplicaba a los demandantes. Un médico y dos de sus pacientes alegaron el miedo a ser perseguidos criminalmente bajo un estatuto del estado que prohibía brindar consejo médico sobre el uso de anticonceptivos. Tal estatuto había impedido a dicho médico advertir a sus pacientes sobre las alternativas de la anticoncepción y, a su vez, cada uno de los pacientes peticionarios enfrentarían serias complicaciones médicas en el caso de un embarazo. Por otra parte, el expediente demostraba que el Estado había aprobado el estatuto en 1879 y que fue en 1940 cuando se presentó la única acusación bajo dicha legislación para acusar a los operadores de una clínica de control de natalidad con el propósito de establecer la constitucionalidad del estatuto. Después que la Corte Suprema estatal declarara constitucional al estatuto, los cargos contra los acusados fueron declinados. En Poe v. Ullman, supra, cuatro jueces del Tribunal Supremo federal determinaron que la disputa no era justiciable:
*376Appellants’ complaints in these declaratory judgment proceeding do not clearly, and certainly do not in terms, allege that appellee Ullman threatens to prosecute them for use of, or for giving advice concerning, contraceptive devices. The allegations are merely that, in the course of his public duty, he intends to prosecute any offenses against Connecticut law, and that he claims that use of and advice concerning contraceptives would constitute offenses. The lack of immediacy of the threat described by these allegations might alone raise serious question of non-justiciability of appellants’ claims.
It is clear that the mere existence of a state penal statute would constitute insufficient grounds to support a federal court’s adjudication of its constitutionality in proceeding brought against the State’s prosecuting officials if real threat of enforcement is wanting .... The fact that Connecticut has not chosen to press the enforcement of this statute deprives these controversies of the immediacy which is an indispensable condition of constitutional adjudication. This court cannot be umpire to debates concerning harmless, empty shadows. To find necessary to pass on these statute now, in order to protect appellants from the hazards of prosecution, would be to close our eyes to reality. Poe v. Ullman, supra, págs. 501 y 507-508.
En Roe v. Wade, 410 U.S. 113 (1973), el Tribunal Supremo federal denegó legitimación activa a los Doe, una pareja casada que alegaban que ellos deseaban mante-nerse sin niños y que temían que la ley de aborto del es-tado los previniera de obtener un aborto en el evento de que la anticoncepción fallara. El Tribunal Supremo federal catalogó el riesgo de Jane Doe de tolerar un embarazo no deseado como especulativo, y que el reclamo de que sufrían un daño a su felicidad marital por la existencia del esta-tuto no presentaba un caso o controversia presente y actual.
Acercándonos a la situación que hoy nos atañe, la Corte de Apelaciones federal del onceavo circuito hizo un pronun-ciamiento muy estrecho al caso de autos en Hardwick v. Bowers, 760 F.2d 1202 (11mo Cir. 1985), revocado en otros aspectos en Bowers v. Hardwick, supra. Dos clases de de-mandantes instaron una acción para impugnar la constitu-cionalidad de un estatuto penal de Georgia que cri-*377minizaba la sodomía. Uno era un homosexual que había sido arrestado por tal conducta cometida consentidamente con otro adulto en la habitación de su hogar; en cambio los otros dos demandantes eran una pareja casada que alega-ban que lo ocurrido al primero, un amigo de ellos, los disuadía de realizar la conducta prohibida por el estatuto. La Corte de Apelaciones federal determinó en cuanto a la le-gitimación activa:
The state is not currently prosecuting Hardwick or the Does under the sodomy statute. The Does have never been arrested under the statute and Hardwick cannot rely solely on his past arrest to confer upon him standing to challenge the constitutionality of the statute. This suit, therefore, presents an anticipatory challenge to the statute. The standing of each of the plaintiffs will depend on whether the threat of prosecution under this statute is real and immediate or “imaginary” and “speculative”. (Citas omitidas.) Hardwick v. Bowers, supra, págs. 1204-1205.
Finalmente concluyó que el pasado arresto de Harwick, combinado con la intención del estado de hacer cumplir el estatuto y el deseo de Hardwick de seguir practicando ese tipo de conducta, le concedían legitimación activa para se-guir su caso. En cambio, los Doe, que nunca habían sido arrestados ni acusados, ni enfrentaban una seria ámenaza de prosecución bajo esa disposición penal, no tenían legiti-mación activa {standing).
Otro caso muy cercano a la situación de autos es Doe v. Duling, 782 F.2d 1202 (4to Cir. 1986).(9) Dos adultos solte-ros instaron una acción para declarar inconstitucional un estatuto penal del estado de Virginia, que prohibía la for-nicación y la cohabitación entre personas no casadas entre sí. La Corte de Distrito concedió el remedio solicitado. La Corte de Apelaciones revocó bajo el fundamento de que los demandantes fallaron al demostrar por lo menos una *378remota posibilidad de que se encontraban amenazados de ser acusados o perseguidos por el estatuto.
The Constitution delegates to the legislative and executive branches, not to federal courts, the establishment of broad social agendas and the expression of ideals of public morality. Absent threatened injury, such as prosecution, review of criminal laws is, in effect, an appropriation of power by the federal judicatury. Federal judges would come to operate as second vetoes, through whom laws must pass for approval before they could be enforced. Article III, however, schools federal judges in patience; we must wait specific disputes arising from the actions of those primarily responsible for social policy. Otherwise, we discard our robes for legislative hats without the electoral accountability that legitimizes the legislative product of executive enforcement. (Citas omitidas.) Doe v. Duling, supra, pág. 1207.
There is no better example of the need for judicial circumspection that the instant case. In the absence of a threat of prosecution, this action represents no more that an abstract debate, albeit a volatile one. Here, two plaintiffs disagree with a state statute and desire a federal court to declare it unconstitutional. Their views undoubtedly deserve consideration. The proper forum for their presentation is not, however, a federal court. The briefs before this court present instead the clash of argument in the abstract that would be better suited to a campaign for public office or legislative hearing. (Énfasis suplido.) Id., pág. 1207.
Without a case or controversy, we are essentially invited to make a symbolic pronouncement endorsing one of many possible visions of social governance and sexual morality. This responsibility, however, has been delegated to others in our system of government. Federal courts, of course, stand ready to protect individual rights whenever such rights are tangibly threatened by the operation of suspect laws. But the timing of our role is crucial; the prospect that our word may sometimes be the final one suggests it need not always be the first. (Én-fasis suplido.) Doe v. Duling, supra, pág. 1209.
En circunstancias casi idénticas a las de los peticiona-rios, en Doe v. Bryan, 728 P.2d 443 (Nev. 1986), el Tribunal Supremo de Nevada determinó que cuatro adultos homo-sexuales, dos mujeres y dos hombres, que nunca habían sido arrestados o procesados bajo el estatuto de sodomía, ni se encontraban en riesgo de ser arrestados o perseguidos *379según éste, carecían de legitimación activa para solicitar por medio de una sentencia declaratoria que se declarara el estatuto inconstitucional, aun cuando éstos sostenían que realizaron tal conducta en el pasado e intentaban se-guir practicándola en el futuro. Incluso como en el caso de autos alegaron que oficiales estatales y locales pondrían en ejecución el estatuto si contaban con evidencia para ello.
Teniendo presente que la amenaza de persecución bajo el estatuto debe ser real e inmediata y no conjetural o hi-potética, —Los Angeles v. Lyons, 461 U.S. 95 (1983); Younger v. Harris, supra, págs. 41-42—(10) examinemos la si-tuación presente ante nos.
Los peticionarios alegan que tienen legitimación activa, porque practicaron la conducta prohibida por el estatuto y tienen la intención de continuar cometiendo dicha con-ducta en el futuro.
Even when the criminal statute that a litigant challenges has not yet been enforced against her, the challenger’s claim may be justiciable if the challenger can demonstrate that she faces a threat of prosecution under the statute which is credible and immediate, and not merely abstract or speculative. Navegar, Inc. v. U.S., 103 F.3d 994, 998 (D.C. Cir. 1997).
Creemos que cien años de vigencia del estatuto sin que se haya puesto en vigor, en su modalidad consensual entre adultos y en privado, contra alguna persona, son más que suficientes para demostrarnos que el miedo de los peticionarios de ser arrestados o procesados es meramente subjetivo, hipotético e imaginario. “The mere existence of a statute, which may or not ever be applied to plaintiffs, is not sufficient to create a case or controversy within the *380meaning of Article III.” Stoianoff v. State of Mont., 695 F.2d 1214, 1223 (9no Cir. 1983). Véanse: En Navegar, Inc. v. U.S., supra; Diamont v. Charles, 476 U.S. 54 (1986); San Diego County Gun Rights v. Reno, 98 F.3d 1121, 1126 (9no Cir. 1996); Western Mining Council v. Watt, 643 F.2d 618 (9no Cir. 1981), cert. denegado, 454 U.S. 1031 (1981). Es necesario que exista por lo menos una amenaza real de prosecución presunta presente o futura. Bickham v. Lashof, 620 F.2d 1238, 1246-1247 (2do Cir. 1980); Mack v. U.S., 66 F.3d 1025, 1033 (9no Cir. 1995), revocado en otros aspectos en 521 U.S. 898 (1997); N.H. Right to Life Political Action Comm. v. Gardner, 99 F.3d 8, 12 y 17 (1er Cir. 1996) (un miedo subjetivo no satisface el requisito de legi-timación activa).
Every criminal law, by its very existence, may have some chilling effect on personal behavior. That was the reason for its passage. A subjective chill, however, is “not an adequate substitute for a claim of specific present objective harm or a threat or specific future harm”. Laird v. Tatum, 408 U.S. 1, 13-14, 92 S.Ct. 2318, 2325-26, 33 L.Ed.2d 154 (1972). Doe v. Duling, supra, pág. 1206.(11)
Además, es pertinente tener en cuenta que nuestra Constitución protege la intimidad del hogar como un principio fundamental de convivencia social. “No se violará el derecho al pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.” Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, págs. 310-311.
El acto punible que alegan practicar los peticionarios se realiza en la privacidad del hogar, área constitucional-mente protegida, cuyo espacio se extiende incluso más allá del hogar a la zona conocida doctrinalmente como el *381curtilage. Pueblo v. Figueroa Navarro, 104 D.P.R. 721, 724 (1976); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Ortiz Rodríguez, 147 D.P.R. 433 (1999). “Así por ejemplo, cuando un agente traspasa esa zona como parte de su ges-tión de vigilancia para observar a través de puertas y ven-tanas que no están claramente visibles, eso constituye un registro irrazonable.” Pueblo v. Rivera Colón, supra, pág. 685.
La protección constitucional expuesta antes dificulta enormemente, a las autoridades encargadas de la ejecu-ción de las leyes penales, la recopilación de la evidencia necesaria para encausar criminalmente a los peticionarios.
Por todo lo cual, la alegación de los demandantes peticionarios de que en la actualidad conviven y sostienen una relación afectiva con una persona de su mismo sexo, y que incurren en conducta que podría resultar violatoria del estatuto, no demuestra la existencia de un riesgo creíble de procesamiento penal o de daño como consecuencia de la mera existencia del estatuto. Tales alegaciones tampoco proporcionan a los peticionarios un especial interés sobre la constitucionalidad del estatuto distinto al público en general, ya que nuestra disposición penal no se circunscribe a homosexuales.
También podemos agregar que el artículo que crimina-liza la sodomía no es el único estatuto penal que podría ser violatorio del derecho a la intimidad en la vida sexual de las personas adultas, el adulterio se encuentran en idén-tica situación. Y este último sí se ha puesto en vigor en nuestra jurisdicción en múltiples ocasiones.(12)
La A.C.L.U. tampoco satisface los requisitos per-*382tinentes a la legitimación activa, ya que sus miembros ca-recen de ésta para demandar a nombre propio.
En cuanto a las declaraciones aisladas del Subsecretario de Justicia, Ledo. Ángel Rotger Sabat, en una vista ante la Asamblea Legislativa, somos del criterio de que un litigante debe demostrar más que el hecho de que los oficiales estatales estén prestos a cumplir con su obligación general de hacer cumplir las leyes. En Poe v. Ullman, supra, se decidió que la mera alegación de que el Fiscal del estado intentaría procesar a cualquier violador de las leyes de Conneticut, incluyendo el uso y la orientación sobre el uso de contraceptivos, era insuficiente para conferir legitimación activa para impugnar el estatuto en cuestión. Véase Nuclear Engineering Co. v. Scott, 660 F.2d 241, 251-253 (7mo Cir. 1981), cert. denegado, 455 U.S. 993, en el cual se determinó que una declaración hecha por el Procurador General a la prensa de que intentaba perseguir criminalmente bajo el state environmental laws al demandante, no era suficiente para crear una controversia madura.
■ And this is especially true where there is a complete absence of any showing of a definite and expressed intent to enforce particular clauses of a broad, comprehensive and mul-tiprovisioned statute .... The imminence and immediacy of proposed enforcement, the nature of the threats actually made, and the exceptional and irreparable injury which complainants would sustain if those threats were carried out are among the vital allegations which must be shown to exist before restraining of criminal proceeding is justified. Watson v. Buck, 313 U.S. 387, 400 (1941).
Creemos que la política pública de Puerto Rico se hace mucho más patente en la realidad de que, hasta donde alcanza nuestro conocimiento, en cien años de vigencia del estatuto jamás ha sido aplicado contra persona alguna en la modalidad que los peticionarios alegan cometer. Por lo cual las palabras vertidas por el Subsecretario de Justicia no engendran un caso o una controversia justiciable como *383pretenden los peticionarios. Véase O’Shea v. Littleton, 414 U.S. 488, 493-494 (1974); St. Martin’s Press, Inc. v. Carey, 605 F.2d 41, 44 (2do Cir. 1979); Carlin Communications, Inc. v. F.C.C., 749 F.2d 113, 123 esc. 20 (2do Cir. 1984).
La demandante peticionaria, Margarita Sánchez, tam-poco satisface los requisitos de legitimación activa. No nos persuade la alegación de la señora Sánchez de que se haya sentido amenazada de arresto por el incidente en la Legislatura. El comentario del legislador sobre la posibili-dad de que la peticionaria pudiera ser arrestada por sus prácticas sexuales merece por lo menos dos comentarios. Primero, las palabras fueron pronunciadas por un legisla-dor, quien no es funcionario del orden público ni tiene au-toridad para hacer cumplir un estatuto penal, y segundo, el comentario se refirió a la posibilidad de un arresto y no a la efectividad o certeza de éste. Ello nos convence de que tal incidente no pudo generar más que un miedo subjetivo y especulativo de persecución bajo la disposición penal. Ya enfatizamos que quien desee impugnar la constitucionali-dad de un estatuto penal debe demostrar la existencia de un riesgo creíble de prosecución. Por ello repetimos las pa-labras utilizadas en Babbitt v. Farm Workers, supra, pág. 298: “[a] plaintiff who challenges a statute must demonstrate a realistic danger of sustaining a direct injury as a result of the statute’s operation or enforcement.” (Enfasis suplido.) Además, es por todos conocido que la señora Sán-chez participa en numerosos foros, en los cuales expresa abiertamente su orientación sexual. Ello es una demostra-ción patente de que no tiene ningún tipo de temor de ser arrestada bajo el Art. 103 del Código Penal, supra, ni que dicho estatuto la cohíba de practicar la conducta tipificada.(13)
La sentencia declaratoria es un mecanismo *384remedial y profiláctico que permite anticipar la dilucida-ción de los méritos de cualquier reclamación ante los tribu-nales, siempre y cuando exista un peligro potencial contra el promovente. Charana v. Pueblo, 109 D.P.R. 641, 653 (1980). Por ello, contrario a lo que sostiene en su escrito el Procurador General, la legitimación activa de quien pre-tende utilizar dicho mecanismo se rige por los mismos pa-rámetros y normas de la doctrina de legitimación activa: la existencia de un creíble daño real no imaginario o hipotético. No es meritorio poner en marcha la maquinaria judicial en busca de un remedio cuando no existe tal daño.(14) De allí que en Moscoso v. Rivera, 76 D.P.R. 481, 492-493 (1954), expresáramos: “[l]a controversia no debe ser abstracta, teórica, remota, académica, o especulativa, esto es, debe tener suficiente actualidad, y si el daño que se pueda ocasionar en el futuro depende de hechos contingen-tes que son demasiado especulativos, no podría obtenerse una declaración judicial anticipada.” (Citas omitidas.)
Asimismo, el Tribunal Supremo federal en Steffel v. Thompson, supra, pág. 458-459, determinó que es esencial establecer una controversia justiciable bajo la ley de sen-tencias declaratorias, y que la validez de un estatuto criminal sería atacado solamente si el riesgo de un procesa-miento criminal no era imaginario o especulativo. Véanse, también: Wooldall v. Reno, 47 F.3d 656 (4to Cir. 1995), cert. *385denegado 515 U.S. 1141.(15) En Adult Video Ass’n v. U.S. Dept. of Justice, 71 F.3d 563 (6to Cir. 1995), el Tribunal de Apelaciones del Sexto Circuito determinó que la sentencia declaratoria no es el remedio disponible para una asocia-ción, cuyos miembros desean distribuir filmes sexuales y temen ser procesados bajo las leyes federales de obsceni-dad, ya que no tenían legitimación activa, ante la ausencia de indicio de que las autoridades federales intentaran procesarlos.
V
Ante la ausencia de un daño palpable, real, no hipoté-tico, este recurso es inadecuado para expresarnos en cuanto a la constitucionalidad del Art. 103 del Código Penal, supra.
Ultimamente, el concepto requerido del daño sufrido por el demandante, ha sido defendido bajo la premisa de la separación de poderes. Allen v. Right, 468 U.S. 737, 750 (1984).
Desde que el Tribunal Supremo federal resolvió Marbury v. Madison, 1 Cranch 137, 5 U.S. 137 (1803), es el Poder Judicial, y no ninguna de las otras ramas, el intér-prete final de la Constitución y de las leyes. De allí nació el *386concepto revisión judicial tal cual lo conocemos hoy; potes-tad de la que este Tribunal es legítimo poseedor. See. 4, Art. V, Const. E.L.A., L.P.R.A., Tomo 1; E.L.A. v. Aguayo, supra; Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). Sin embargo, tan genuina e imprescindible potestad, encuentra sus límites en la doctrina de separación de poderes.
... La teoría de la separación de poderes requiere que las facultades delegadas por el pueblo en la Carta Constitutiva se distribuyan entre las tres ramas. Su premisa es evitar la con-centración de poder en una sola. La relación entre los poderes del Gobierno debe ser una dinámica y armoniosa. Su éxito depende de que cada una acepte y respete la autoridad de las otras y entienda la interrelación de sus funciones. Su perdu-rabilidad requiere que cuando haya un conflicto sobre el al-cance de los poderes constitucionales de cualquiera de ellas, los tribunales intervengan con prudencia y deferencia para aclarar los contornos de la Constitución y facilitar la resolu-ción de las diferencias. Silva v. Hernández Agosto, supra, pág. 57.
Esta doctrina nunca pretendió establecer una completa separación de poderes entre las tres ramas, sino un sis-tema de frenos y contrapesos que limite la acumulación de poder en una sola rama de gobierno. Colón Cortés v. Pesquera, 150 D.P.R. 724 (2000). “[T]he Constitution’s central mechanism of separation of powers depends largely upon common understanding of what activities are appropriate to legislatures, to executives and to courts.” Lujan v. Defenders of Wildlife, supra, págs. 559-560.
Con el fin de no entrometernos en áreas reservadas constitucionalmente a otra esfera de poder, de la tradición anglosajona hemos heredado y adoptado distintas normas de autolimitación judicial. En E.L.A. v. Aguayo, supra, pág. 596, citando a Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 346 (1935), expusimos al respecto:
“1. — La Corte no juzgará la validez constitucional de una ley *387en un procedimiento amigable, no adversativo, rehusando ha-cerlo porque ‘es legítimo decidir esas cuestiones únicamente como último recurso, y cuando es necesario en la determinar ción de una real, genuina y seria controversia.’
“2. — La Corte ‘no se anticipará a decidir una cuestión de derecho constitucional antes de que sea necesario hacerlo.’
“3. — La Corte ‘no formulará una regla de derechos constitu-cionales más amplia que la que requieran los hechos precisos a los cuales ha de aplicarse.’
“4. — La Corte no juzgará una cuestión constitucional aun-que haya sido sometida propiamente en los autos, si también se somete un fundamento de otra índole que permita disponer del caso.
“5. — La Corte no juzgará la validez de una ley a petición de uno que no puede probar que su aplicación le causa daños.
“6. — La Corte no juzgará la constitucionalidad de una ley a instancia de uno que se ha valido de sus beneficios.
“7. — ‘Cuando se cuestiona la validez de una ley del Con-greso, y aun cuando se suscite una duda seria sobre su cons-titucionalidad, es un principio cardinal que esta Corte primero se asegurará de que existe una interpretación razonable de la ley, que le permita soslayar la cuestión constitucional.’ ” (En-fasis suplido.)
Luego el Tribunal Supremo federal(16) añadió otra limi-tación, que reconocimos en E.L.A. v. Aguayo, supra, pág. 596-597, que establece que “la Corte no entenderá en una cuestión constitucional si los autos no son adecuados para hacer una determinación de esa índole”. (Enfasis suplido.)
Estas reseñadas limitaciones
... constituyen un mínimo de condiciones para el ejercicio discreto y tolerable de un poder que de otro modo constituiría una clara amenaza para la calidad democrática del sistema y convertiría a los jueces en guardianes de la comunidad. Fac-tores determinantes son la falibilidad del juicio humano, la condición negativa del poder judicial no posee la autoridad directa que adviene a las otras dos ramas por ser electas por el pueblo, y la convicción de que la Corte perdería su influencia y prestigio y finalmente su autoridad, si a diario, y fuera de los estrictos límites de un genuino procedimiento judicial, estu-*388viese pasando juicio sobre la validez constitucional de las ac-tuaciones legislativas y ejecutivas. (Escolios omitidos.) E.L.A. v. Aguayo, supra, pág. 597.(17)
Destacamos que veinticinco estados de Estados Unidos de América han eliminado el delito de sodomía en su mo-dalidad consensual entre adultos, por la vía legislativa. Véase P.A. Brantner, Removing Bricks from a Wall of Discrimination: State Constitutional Challenges to Sodomy Laws, 19 Hastings Const. L.Q. 495,498 (1992).(18) Diecio-cho estados mantienen algún tipo de prohibición estatuta-ria en contra de tal conducta,(19) y solamente siete estados invalidaron dichos tipos de estatutos judicialmente: Pennsylvania (Com. v. Bonadio, 415 A.2d 47 (1980)); New York (People v. Onofre, 415 N.E.2d 936 (1980)); Kentucky (Com. v. Wasson, 842 S.W.2d 487 (1992)); Tennessee (Campbell v. Sundquist, 926 S.W.2d 250 (1996)); Montana (Gryzcan v. Montana, 942 P.2d 112 (Mon. 1997)); Georgia (Powell v. State, 510 S.E.2d 18 (1998)), y Minnesota (Doe v. Ventura, *3892001 WL 543734 (Minn. Co., 2001)). Dentro de estos siete casos, sólo en tres los demandantes se encontraban en si-tuación parecida a los peticionarios de aquí, pues en Com. v. Bonadio, supra, People v. Onofre, supra, Com. v. Wasson, supra, y Powell v. State, supra, los demandantes habían sido arrestados o convictos bajo los respectivos estatutos de sodomía.
Nuestra conceptualización de la doctrina de legitimación activa y la esbozada de la jurisdicción federal, nos llevan a rechazar los pronunciamientos estatales(20) ajenos a tal tradición, realizados, evidentemente, con la intención de explayarse sobre la constitucionalidad de sus respectivos estatutos.(21) Además, es importante tener en cuenta que la falta de una clara amenaza de prosecución bajo el estatuto penal atacado, derrota el requisito de madurez de la controversia. Renne v. Geary, 501 U.S. 312, 320-325 (1991).
La función de los tribunales no es actuar como asesores o consejeros, sino adjudicar controversias reales que legítima-mente se le presenten. Ya hemos señalado que “cuando una controversia planteada en un caso no está completa o lista para su adjudicación, la opinión que emita este Tribunal es de naturaleza consultiva y es deber del Tribunal, dependiendo de las circunstancias del caso, desestimar el recurso desde su [concepción] o desestimar la revisión sin considerar los méri-tos de los planteamientos. Noriega v. Hernández Colón, supra, pág. 442.
Ante la situación fáctica que presenta este caso, no es la Rama Judicial la llamada a determinar y pautar la *390política pública de este país sobre el delicado problema moral y de conciencia que se nos plantea; la Constitución nos pone un freno por medio del principio de la separación de poderes. Al no existir la probabilidad de un daño real, con-creto y palpable de los peticionarios no debemos expresar-nos sobre la constitucionalidad de dicho estatuto.(22) Resolver de la manera que pretende la minoría sería abrogarnos una facultad que la Constitución no nos confiere: determi-nar la política pública del Estado Libre Asociado de Puerto Rico.(23)
Por los fundamentos vertidos en esta opinión, es necesario que sigamos la sabia política judicial de no adjudicar la constitucionalidad de una ley antes de que sea necesario, máxime cuando los autos son inadecuados para ello. Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982). Si decidimos a destiempo las cuestiones constitucionales caeremos inevitablemente en pronunciamientos consultivos. Caquías v. Asoc. Res. Mansiones Río Piedras, supra.
Las personas o los grupos que se sientan afectados por la mera existencia de esta disposición penal deben tocar en otras puertas para que sean atendidos sus reclamos. Es el *391Poder Legislativo, y no los tribunales, el llamado a atenderlos. (24)

Se dictará sentencia para confirmar aquella dictada por el Tribunal de Circuito de Apelaciones.

El Juez Asociado Señor Hernández Denton disintió con una opinión escrita, a la cual se unió la Juez Asociada Se-ñora Naveira de Rodón.
— O —

(1) J. García-Gregory y J. Souss-Villalobos, Infame crimen contra natura: aberración constitucional, 40 Rev. Jur. U.P.R. 399, 404 (1971).


(2) En 1967, el Prof. Francisco Pagán Rodríguez sometió a la Legislatura un proyecto para no tipificar la conducta sexual entre adultos del mismo sexo, el cual por enmiendas en la cámara baja no llego a materializarse. D. Nevares Muñiz, Análisis crítico del Código Penal de Puerto Rico, 24 Rev. Jur. U.I.P.R. 5, 10 (1989).


(3) “El término relación sexual no es definido en el Código Penal. Los comenta-rios del Secretario de Justicia a la edición de 1975 (p.185, ed. 1986) y el desarrollo que siguió el delito en los Estados Unidos, nos permiten condíuir que se incluye bajo el término relación sexual no s[ó]lo las relaciones de coito anal sino también las relaciones de estímulo oral entre personas del mismo sexo. ifrlRO CARDONA, 497, indica sobre la expresión equivalente en el Proyecto de Pagán que en el concepto de relación homosexual entre hombres y mujeres hasta llegar al coito anal.” D. Nevares-Muñiz, Código Penal de Puerto Rico, 6ta ed., San Juan, Inst. Desarrollo del Derecho, 2000, pág. 203.


(4) “El establecimiento de penas más severas en proporción al delito para los delitos graves que más afectan a nuestra población es una medida efectiva. Hemos encontrado que en un si[nn]úmero de ocasiones las penas para ciertos delitos no guardan proporción con el delito y con el daño infringido a la víctima y a la sociedad.” Exposición de Motivos de la Ley Núm. 57 de 3 de junio 1983 (1983 Leyes de Puerto Rico 128).
*369“De acuerdo a varios informes de la Superintendencia de la Policía de 1982 los delitos más comúnmente cometidos en Puerto Rico, son los delitos de asesinato, homicidio voluntario, violación, robos, agresiones agravadas, delitos contra la propie-dad, escalamientos, y apropiación ilegal. Esta ley tienen como propósito ampliar las penas de algunos de estos delitos para atemperarlos a la realidad puertorriqueña y combatir la incidencia criminal.” íd., pág. 129.
Como podemos ver, en la narración que antecede no se incluye el delito de sodomía, por lo cual colegimos que no existía una intención específica de agravar la situación de los homosexuales o heterosexuales que practican la conducta prohibida en la intimidad del hogar, entre personas adultas y entre las cuales medió el consen-timiento; debido a ello estamos convencidos de que la enmienda lo abarcó inadverti-damente, máxime cuando no se puede hablar de este delito como parte de una alta tasa de criminalidad ya que nadie fue siquiera en la historia del estatuto alguna vez arrestado. De allí que puede inferirse que el legislador tuvo en mente sólo sus mo-dalidades, pues no somos ajenos al aumento alarmante en los delitos sexuales contra menores de edad. Véanse: M.M. Figueroa, Dramático el Abuso Sexual, Puerto Rico, Primera Hora, jueves 7 de marzo de 2002, pág. 26; M. Páres Arroyo, Reforzarán los servicios a las mujeres violadas, Puerto Rico, El Nuevo Día, jueves 7 de marzo de 2002, pág. 22.


(5) La jurisdicción “es el poder o autoridad de un tribunal para considerar y decidir casos o controversias”. Gearheart v. Haskell, 87 D.P.R. 57, 61 (1963). Véase también Brunet Justiniano v. Gobernador, 130 D.P.R. 248, 255 (1992).


(6) A través de E.L.A. v. Aguayo, 80 D.P.R. 552 (1958), se insertó en nuestra jurisdicción el requisito de caso o controversia explícitamente contenido en la Cons-titución federal.


(7) De la misma manera, en Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992), el Tribunal Supremo federal estableció:
“Over the years, our cases have established that the irreducible constitutional minimum of standing contains three elements: First, the plaintiff must have suffered an ‘injury in fact’ — an invasion of a legally-protected interest which is (a) concrete and particularized, ... and (b) ‘actual or imminent’, not ‘conjectural’ or “hypothetical,’ ... Second, there must be a causal connection between the injury and the conduct complained of — the injury has to be ‘fairly ... trace [able] to the challenged action of the defendant, and not ... th[e] result [of] the independent action of some *372third party not before the court.’ ... Third, it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’ ”


(8) Sin embargo, Poe v. Ullman, 367 U.S. 497 (1961), no fue siquiera mencionado en Epperson v. Arkansas, 393 U.S. 97 (1968), en el cual se determinó que una profe-sora tenía legitimación activa (standing) para cuestionar la validez de un estatuto que prohibía enseñar la teoría de la evolución, cuando no existía constancia en el expediente de ninguna prosecución bajo el estatuto. Podríamos inferir que lo que hizo la diferencia fue que en este caso estaba en juego la libertad de expresión con-tenida en la Primera Enmienda de la Constitución federal.


(9) Doe v. Duling, 782 F.2d 1202 (4to Cir. 1986), ha sido seguido en Mobil Oil Corporation v. Attorney General of Commonwealth of Virginia, 774 F.Supp. 1173 (1990).


(10) “Appellants lack standing to enjoin criminal prosecutions under Mississippi’s breach-of-peace statutes, since they do not allege that they have been prosecuted or threatened with them.” Bailey v. Patterson, 369 U.S. 31, 32 (1962).
It is clear that the mere existence of a state penal statute would constitute insufficient grounds to support a federal court’s adjudication of its constitutionality in proceedings brought against the State’s prosecuting officials if real threat of enforcement is wanting.” Poe v. Ullman, supra, pág. 507. Véase United Public Workers v. Mitchell, 330 U.S. 75, 91 (1947).


(11) Véanse: Younger v. Harrys, 401 U.S. 51 (1971); San Diego County Gun Rights v. Reno, 926 F. Supp. 1415 (S.D. Cal. 1995); National Rifle Ass’n of America v. Magaw, 132 F.3d 272 (6to Cir. 1997); I Tribe’s American Constitutional Law 13d, Sec. 3-16, págs. 409-415 (2000).


(12) Los casos siguientes son apelaciones de convicciones por tal delito que han subido a este Tribunal: El Pueblo v. Guzmán, 11 D.P.R. 532 (1906); El Pueblo v. Birrier et al., 18 D.P.R. 265 (1912); El Pueblo v. García, 24 D.P.R. 132 (1916); El Pueblo v. Rivera, 26 D.P.R. 275 (1918); Pueblo v. Del Valle, 34 D.P.R. 84 (1925); Pueblo v. Ocasio Rivera, 52 D.P.R. 386 (1937).


(13) Véase una foto en Intrusión oficial en la intimidad, Puerto Rico, El Nuevo Día, 17 de mayo de 2002, pág. 44.


(14) “El requisito de la existencia de una controversia real está conectado con la regla [59 de Procedimiento Civil, 32 L.P.R.A. Ap. III] al efecto de que la concesión de una sentencia declaratoria, considerada ésta como un remedio en equidad, descansa en el ejercicio de la sana discreción judicial. Se trata de una discreción judicial que debe ejercitarse dentro de ciertas fronteras, contornos o postulados jurídicos. Debe establecerse una comparación, entre determinados intereses públicos y sociales que pueden quedar afectados, y los intereses privados de las partes, con respecto a los cuales debe medirse la magnitud y realidad práctica de la necesidad de un deman-dante para obtener una sentencia declaratoria, y el efecto de tal remedio sobre el demandado, al obligársele a enfrascarse en un litigio de forma anticipada. La nece-sidad de una sentencia declaratoria tiene sus raíces en la realidad, hasta el punto de que la controversia no sea demasiado remota y especulativa.” (Citas omitidas.) Moscoso v. Rivera, 76 D.P.R. 481, 493-494 (1954).


(15) La Corte de Apelaciones del Cuarto Circuito determinó que la solicitud de declaración de inconstitucionalidad del Freedom, of Access to Clinic Entrances Act, no presentaba una controversia concreta.
“Plaintiffs do not claim that they are presently to an injunction under the Access Act or that one is being sought against them. The government therefore argues that prior restraint issue has been raised prematurely and should not be decided in this case.
“We agree that the time is not right for consideration of this issue. We have no factual record of an actual or threatened application of the Access Act’s injunctive relief provisions. Moreover, we will not assume that a court would issue an injunction in violation of the well-established prior restraint doctrine. The record before us is insufficient to present the prior restraint issue in a ‘clean-cut and concrete form.’ Accordingly, we believe consideration of this issue should be deferred until a more concrete controversy arises.” (Citas omitidas.) Woodall v. Reno, 47 F.3d 656, 658 (4to Cir. 1995).


(16) Rescue Army v. Municipal Court, 331 U.S. 549, 575 (1947); International Brotherhood v. Denver Milk Producers, 334 U.S. 809 (1948); Parker v. Los Angeles County, 338 U.S. 327, 329 (1949).


(17) «gn Puerto Rico, al revisitar la jurisprudencia, desde la célebre decisión de E.L.A. v. Aguayo, hemos advertido que el Tribunal Supremo se ha abstenido, en la mayoría de los casos, de considerar cuestiones constitucionales y ha fortalecido con sus decisiones los linderos de las tres ramas. En aquellos en los que lo ha hecho, se refleja el propósito continuo de cumplir su mandato constitucional de revisar las actuaciones de los otras ramas de gobierno y evitar que la separación de poderes sea derrotada.” J.A. Andréu García, La revisión judicial de Estados Unidos, Puerto Rico y Europa: una perspectiva de derecho comparado, 34 Rev. Jur. U.I.P.R. 403, 425 (2000).


(18) Dichos estados son: California, Colorado, Oregon, Delaware, Illinois, Connecticut, New Hampshire, New Mexico, Maine, Washington, West Virginia, Hawaii,, North Dakota, Ohio, Indiana, South Dakota, Vermont, Wyoming, Iowa, New Jersey, Nebraska, Alaska, Wisconsin, Nevada, Rhode Island.


(19) Estos son: “Arkansas (Ark. Code Ann. 87 5-14-122 (1987)); Kansas (Kan. Stat. Ann. 87 21-3505 (Sup.1987)); Maryland (Md. Code, Art. 27 87 553-54 (1987)); Missouri (Mo. Ann. Stat. 87 566.090 (West 1999)); Oklahoma (Okla. Stat. Tit. 21 87 886 (1994)); Texas (Tex. Penal Code Ann. 87 21.06 (1993)); Alabama .(Ala. Code 87 13A-6-65(a)(3)(1982)); Arizona (Ariz. Rev. Stat. 87 13-1411a 13-1412 (Sup.1988)); Florida (Fla. Sta. Ann. 87 800.02 (West, 1993)); Idaho (Idaho Code 8787 18-6605 (1987)); Louisiana (La. Rev. Stat. Ann. 87 14:89 (West 1986)); Michigan (Mich. Comp. Laws Ann. 8787 750.158,750.338(b)(1979)); Massachusetts (M.G.L.A. c. 272 87 34 (1986)); ... Mississippi (Miss. Code Ann. 87 97-29-59 (1972)); North Carolina (N.C. Gen. Stat. 87 14-177 (1986)); South Carolina (S.C. Code Ann. 87 16-15-120 (1985)); Utah (Utah Code Ann. 87 76-5-403 (Sup.1988)); y Virginia (Va. Code Ann. 87 18-2-361 (1988))”. J. Dávila Caballero, El denominado estatuto de sodomía en Puerto Rico, 69 Rev. Jur. U.P.R. 1219 esc. 92 (2000).


(20) Si como hemos resuelto en Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000), que en materia de justiciabilidad, los pronunciamientos de la jurisdicción federal no son vinculantes, mucho menos estamos obligados seguir la jurisprudencia estatal.


(21) Incluso ha sido cuestionado la legitimación activa que tenía Hardwick, en Bowers v. Hardwich, supra, para ser resuelto, incluso cuando éste efectivamente había sido arrestado por el delito de sodomía. Véanse: G. Bradley, Remarking the Constitution: A Critical Reexamination of the Bowers v. Hardwick Dissent, 25 Wake Forest L. Rev. 501, 504 (1990) (nothing that “scholarly commentary has surpassed that for any case since Roe v. Wade”); D.A. Dripps, “Bowers v. Hardwich” and the Law of Standing: Noncases Make Bad Law, 44 Emory L.J. 1417 (1995).


(22) “The exercise of judicial power, which can so profoundly affect the lives, liberty, and property of those to whom it extends, is ... restricted to litigants who can show ‘injury-in-fact’ resulting from the action which they seek to have the court adjudicate.” Valley Forge Christian College v. American United, 454 U.S. 464, 473 (1982).


(23) Por otra parte, las cuestiones relativas a la pérdida de la patria potestad o licencias profesionales, y sobre la interpretación de la Ley Núm. 54 de 15 de agosto de 1989 (sobre violencia doméstica), 8 L.P.R.A. see. 601 et seq., realizadas por un tribunal que no crea precedente, han sido por primera vez alegadas en la compare-cencia del Procurador General ante nos, reproducidas luego en el alegato de los peticionarios. Éstas no han sido parte ni de la demanda, ni de la oposición a la petición de certiorari ante el Tribunal de Circuito de Apelaciones, ni ante la petición de certiorari ante este Poro. Dichos argumentos por sí solos no otorgan madurez a la controversia, ya que no hay proximidad temporal del daño sobre los litigantes. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 722 (1980). Es preciso señalar que ni siquiera han alegado ser padres o estar en peligro de perder tales licencias, ni que se les haya negado protección bajo la citada Ley Núm. 54, por lo cual no nos han situado en posición de considerarlas.


(24) Tanto la A.C.L.U. como otras entidades están llevando este asunto ante la Legislatura. Véase Intrusión oficial en la intimidad, Puerto Rico, El Nuevo Día, 17 de mayo de 2002, pág. 44.